DETAILED ACTION
This Office action is in response to the election filed on 26 October 2021. Claims 1-17 and 21-23 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-17 and 21-23 are readable, in the reply filed on 26 October 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al., US 2015/0129973. 
With respect to independent claim 1, Ji et al. disclose a method, shown in Figs. 10A-10H, comprising: 
providing a structure having a substrate 21, first and second channel layers over the substrate (PMOS and NMOS regions divided by isolation region 22, as shown in Fig. 10A), and first and second gate dielectric layers 24 and 25 over the first and the second channel layers respectively, see Figs. 10A and 10B and paragraphs [0104]-[0113]; 
forming a first dipole pattern 26/27 over the first gate dielectric layer 24 and 25, the first dipole pattern having a first dipole material 27 that is of a first conductivity type, see Figs. 10C-10D and paragraph [0114]-[0115];
forming a second dipole pattern 30/31 over the second gate dielectric layer 24 and 25, the second dipole pattern having a second dipole material 31 that is of a second conductivity type opposite to the first conductivity type, see Fig. 10E and paragraphs [0118]-[0119]; and 
annealing the structure such that elements 27 of the first dipole pattern are driven into the first gate dielectric layer 24P/25P and elements 31 of the second dipole pattern are driven into the second gate dielectric layer 24N/25N, see Figs. 10F-10H and paragraphs [0123]-[0139].  
With respect to claim 2, in the method of Ji et al., the forming of the first dipole pattern 26/27 includes: depositing a first dipole layer 26A over both the first and the second gate dielectric layers (Fig. 10C), the first dipole layer 26A having the first dipole .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al., US 2015/0129973, as applied to claim 1 above.
Ji et al. is applied as above. With respect to claim 3, Ji et al. disclose the forming of the second dipole pattern 30/31 includes: depositing a second dipole layer 30 over both the first dipole pattern 26/27 and the second gate dielectric layer 24 and 25 (see 
With respect to claim 4, in the method of Ji et al., as shown in Fig. 10G, it would have been obvious to the skilled artisan that the gate etch mask exposes a second portion of the second dipole layer 30/31 over the first dipole pattern 26/27, and the etching of the second dipole layer through the gate etch mask removes the second portion of the second dipole layer 30/31, see Figs. 10 F and 10G and paragraphs [0124]-[0134]. 
With respect to claim 5, in the method of Ji et al., as shown in Fig. 10G, the gate etch mask also covers a second portion of the second dipole layer 30/31 over the first dipole pattern 26/27, and the second portion of the second dipole layer 30/31 remains after the removing of the gate etch mask, see Figs. 10 F and 10G and paragraphs [0124]-[0134]. 
With respect to claim 6, in the method of Ji et al., although Ji et al. disclose that the first conductivity type is p-type and the second conductivity type is n-type, see 
With respect to claim 7, in the method of Ji et al., the first conductivity type is p-type and the second conductivity type is n-type, see paragraphs [0114]-p0115] and [0118]-[0119].  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al., US 2015/0129973, as applied to claim 1 above.
Ji et al. is applied as above.  With respect to claims 8 and 9, since the annealing step of Ji et al. forms a first dipole-interface 313N by diffusion of lanthanum in the first gate dielectric layer 305N and a second dipole-interface 313P by diffusion of aluminum in the second gate dielectric layer 305P, it would have been obvious to the skilled artisan that the first and second dipole patterns could have been removed after the annealing step. After the annealing and removal of the first and second dipole patterns, it would have been obvious to the skilled artisan to form a first work function metal layer over the first gate dielectric layer and a second work function metal layer over the second gate dielectric layer in order to in order to overcome the Fermi level pinning and control the work function of the gate electrode (see paragraph [0006]).


Claims 10-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al., US 2015/0129973. 
With respect to claim 10, Ji et al. disclose a method, shown in Figs. 3, 4, and 5, comprising: 
providing a structure having a substrate 301, first and second channel layers over the substrate (PMOS and NMOS regions divided by isolation region 315, as shown in Fig. 5), and first and second gate dielectric layers 305N and 305P including a high-k dielectric material, see Figs. 3, 4, and 5 and paragraphs [0048]-[0052] and [0060]-[0064]; 
forming a first dipole pattern 306N/307N (Fig. 5) over the first gate dielectric layer 305N, the first dipole pattern having an n-type dipole material, see Figs. 3 and 5 and paragraph [0053];
forming a second dipole pattern 308P/307P (Fig. 5) over the second gate dielectric layer 305P, the second dipole pattern having a p-type dipole material 307P, see Fig. 4 and 5 and paragraphs [0065]-[0067]; 
annealing the structure such that elements 307N of the first dipole pattern 306N/307N (Fig. 5) are driven into the first gate dielectric layer 305N and elements 307P of the second dipole pattern 308P/307P (Fig. 5) are driven into the second gate dielectric layer 305P, see Fig. 5 and paragraphs [0058] and [0071]; and 
forming an n-type work function metal layer 308N over the first gate dielectric layer 305N (see paragraph [0054]) and a p-type work function metal layer 308P over the second gate dielectric layer 305P (see paragraph [0066]). 

With respect claim 12, in the method of Ji et al, the n-type dipole material includes lanthanum, yttrium, or strontium, see paragraph [0053].  
With respect to claim 13, in the method of Ji et al., the p-type dipole material includes aluminum, titanium, niobium, or scandium, paragraphs [0065]-[0067].  
With respect to claim 14, as shown in Figs. 10D and 10E of Ji et al., the forming of the first dipole pattern 30/31 is performed after the forming of the second dipole pattern 26/27 and includes forming a layer of the n-type dipole material 30/31 over the second dipole pattern 26/27, see Figs. 10D and 10E.  In light of the method shown in Figs. 10D and 10E of Ji et al., it would have been obvious to the skilled artisan that the forming of the first dipole pattern 306N/307N (Fig. 5) could be performed after the 
With respect to claim 15, Ji et al. disclose that the layer of the n-type dipole material 30/31 remains over the second dipole pattern 26/27 during the annealing of the structure, see Figs. 10F-10H and paragraphs [0123]-[0139].  In light of the method shown in Figs. 10F and 10H of Ji et al. in which the forming of the first dipole pattern 30/31 is performed after the forming of the second dipole pattern 26/27 and includes forming a layer of the n-type dipole material 30/31 over the second dipole pattern 26/27, it would have been obvious to the skilled artisan that the layer of the n-type dipole material 306N/307N (Fig. 5)  could remain over the second dipole pattern 308P/307P (Fig. 5) during the annealing of the structure.  
With respect to claim 16, although Fig. 5 of Ji et al. shows a CMOSFET in which the N channel transistor 300N of FIG. 3 and the P channel transistor 300P of FIG. 4 are integrated., Ji et al. do not disclose that the forming of the second dipole pattern is performed after the forming of the first dipole pattern and includes forming a layer of the p-type dipole material over the first dipole pattern. However, in light of the method shown in Figs. 10F and 10H of Ji et al. in which the forming of the first dipole pattern 30/31 is performed after the forming of the second dipole pattern 26/27 and includes forming a layer of the n-type dipole material 30/31 over the second dipole pattern 26/27, it would have been obvious to the skilled artisan that the sequence in which the dipole patterns are formed could have been reversed, that is, it would have been obvious to the skilled artisan that the forming of the second dipole pattern 308P/307N (Fig. 5) could 
With respect to claim 17, since it would have been obvious to the skilled artisan that the forming of the second dipole pattern 308P/307N (Fig. 5) could be performed after the forming of the first dipole pattern 306N/307N (Fig. 5) and includes forming a layer of the p-type dipole material 307P over the first dipole pattern 306N/307N (Fig. 5). , it would have been obvious to the skilled artisan that the layer of the p-type dipole material 307P could remain over the first dipole pattern 306N/307N (Fig. 5) during the annealing of the structure, see Figs. 10F-10H and paragraphs [0123]-[0139].  
With respect to claim 21, Ji et al. disclose a method, shown in Figs. 3, 4, and 5, comprising: 
providing a structure having a substrate 301, first and second channel layers over the substrate (PMOS and NMOS regions divided by isolation region 315, as shown in Fig. 5), and first and second gate dielectric layers 305N and 305P including a high-k dielectric material, see Figs. 3, 4, and 5 and paragraphs [0048]-[0052] and [0060]-[0064]; 
forming a first dipole pattern 306N/307N (Fig. 5) over the first gate dielectric layer 305N, the first dipole pattern having an n-type dipole material, see Figs. 3 and 5 and paragraph [0053];
forming a second dipole pattern 308P/307P (Fig. 5) over the second gate dielectric layer 305P, the second dipole pattern having a p-type dipole material 307P, see Fig. 4 and 5 and paragraphs [0065]-[0067]; and

With respect to claim 22, Ji et al. teach to form an n-type work function metal layer 308N over the first gate dielectric layer 305N, see paragraph [0054].  However, since layer 308P is a p-type work function layer that comprises the aluminum, it would have been obvious to the skilled artisan that if layer 308P is removed after forming the second dipole-interface 313P by diffusion of aluminum in the second gate dielectric layer 305P, a p-type work function metal layer would have to be formed over the second gate dielectric layer 305P in order to overcome the Fermi level pinning and control the work function of the gate electrode (see paragraph [0006]).
With respect to claim 23, in the method of Ji et al., the n-type dipole material includes lanthanum, yttrium, or strontium, see paragraph [0053], and the p-type dipole material includes aluminum, titanium, niobium, or scandium, paragraphs [0065]-[0067].  

Examiner’s Comment
Admittedly, Ji et al. teach to retain the first and second dipole patterns as part of the gate stack. However, the skilled artisan would recognize that the first and second dipole patterns could either remain as part of the gate stack after the annealing step or could be removed after the annealing step. Since it is the annealing step that results in formation of the first and second dipole-interfaces in the first and second gate dielectrics, once the dipole-interfaces are formed, the dipole patterns could be removed. Therefore, it would have been obvious to the skilled artisan to try to remove the dipole patterns after the annealing step. It has been well established that an obvious-to-try rationale, that is, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is an acceptable rationale to support a conclusion of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC § 103. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various method of fabricating semiconductor devices using dipole layers/patterns.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 









MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822